
	

114 HR 5387 IH: Special Global Partnership with India Act of 2016
U.S. House of Representatives
2016-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5387
		IN THE HOUSE OF REPRESENTATIVES
		
			June 7, 2016
			Mr. Engel (for himself and Mr. Crowley) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Ways and Means and Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To authorize actions to advance the United States-India relationship, and for other purposes.
	
	
		1.Short title and table of contents
 (a)Short titleThis Act may be cited as the Special Global Partnership with India Act of 2016. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Findings.
					Sec. 3. Definition.
					Sec. 4. Statement of policy.
					Title I—Actions to advance the Special Global Partnership with India 
					Sec. 101. Actions to advance the Special Global Partnership.
					Sec. 102. Enhanced defense cooperation between the United States and India.
					Sec. 103. Eligibility of India for the strategic trade authorization exception to certain export
			 control licensing requirements.
					Sec. 104. Assistance to promote and support the economic, environmental, and other sectors of
			 India.
					Title II—Sense of Congress and other provisions
					Sec. 201. Membership of India in Asia-Pacific Economic Cooperation.
					Sec. 202. Sense of Congress on high-standard bilateral investment treaty.
					Sec. 203. Sense of Congress on Civilian Nuclear Cooperation Initiative.
					Sec. 204. Report on totalization agreement with India.
 2.FindingsCongress makes the following findings: (1)The peoples of the United States and India have a long history of friendship and the interests of the peoples of the United States, India, and the rest of the world will benefit from a stronger United States-India partnership.
 (2)President Clinton’s historic visit to India in March 2000 and Indian Prime Minister Atal Bihari Vajpayee’s reciprocal visit to the United States in September 2000 served as a key platform for the growth of the United States-India partnership.
 (3)Leaders in both countries belonging to both major political parties have prioritized the United States-India relationship including United States Presidents George W. Bush and Barack Obama and Indian Prime Ministers Manmohan Singh and Narendra Modi.
 (4)The November 2001 agreement establishing a strategic partnership between India and the United States was an inflection point in the United States-India relationship. The January 2004 formation of the Next Steps in the Strategic Partnership with India (NSSP) maintained forward momentum in the United States-India relationship and expanded cooperation in civilian nuclear activities, space programs, and high-technology trade.
 (5)The agreement to conclude the path-breaking Civilian Nuclear Cooperation Initiative (CNCI) was a key outcome of the NSSP and served as notification of the end of a cold war era in the United States-India relationship.
 (6)The rise of a democratic India as an Indo-Pacific power is in the national security, political, and economic interest of the United States.
 (7)United States-India security cooperation has helped promote India’s role as a security provider in the Indian Ocean region with direct benefit to the United States and other countries, such as Yemen, where in April 2015 the Government of India assisted in evacuating United States citizens from the country.
 (8)India has become an instrumental partner in delivering humanitarian and disaster relief in the Asia-Pacific region, including following the 2004 Indian Ocean Tsunami, and in the aftermath of the April 2015 earthquake in Nepal, where the Indian Air Force used United States-origin C–130 and C–17 aircraft to evacuate Indian, American, and third-country nationals and send relief supplies.
 (9)Since 2002, the United States and India have held a series of increasingly complex combined bilateral exercises involving all military services. Such engagement has been a key aspect of United States-India relations in recent years—India now conducts more exercises and personnel exchanges with the United States than with any other country.
 (10)The June 2015 renewal of a ten-year defense framework agreement meant to expand bilateral security cooperation demonstrates the continued growth of the defense cooperation between India and the United States.
 (11)As a result of the Defense Technology and Trade Initiative, established in 2012, United States and Indian businesses have partnered on the codevelopment of defense equipment, establishing a base from which to launch codevelopment and coproduction efforts in the future and expand India’s defense industrial base.
 (12)Two-way trade between India and the United States continues to expand, supporting thousands of United States jobs, and has in only a decade nearly tripled from $36 billion in 2005 to over $107 billion in 2015.
 (13)The Asia-Pacific Economic Cooperation (APEC) regional economic forum supports sustainable economic growth and prosperity in the Asia-Pacific region. India’s geography provides an avenue for continued trade and investment partnerships with APEC member states.
 (14)India became an APEC observer in November 2011 at the invitation of the United States, and India’s achieving full membership furthers regional economic integration and is in the interest of the United States.
 (15)India’s Look East, Act East strategy to expand economic engagement with East and Southeast Asia demonstrates its effort to pursue external oriented, market-driven economic policies and aligns very closely with the United States strategy to rebalance its Asia Pacific Strategy.
 (16)India is the world’s seventh largest economy in nominal terms and the third largest economy based on purchasing-power parity.
 (17)A significant number of Indian nationals contribute, according to some estimates, upwards of $1,000,000,000 into the Social Security system of the United States.
 (18)The United States and India have made tremendous strides in science and technology collaboration, including in the Moon and Mars exploration, high-energy physics, and in joint efforts to develop a High Intensity Superconducting proton accelerator.
 3.DefinitionIn this Act, the term appropriate congressional committees means— (1)the Committee on Appropriations and the Committee on Foreign Affairs of the House of Representatives; and
 (2)the Committee on Appropriations and the Committee on Foreign Relations of the Senate. 4.Statement of policyCongress declares that India is a Special Global Partner of the United States.
		IActions to advance the Special Global Partnership with India 
			101.Actions to advance the Special Global Partnership
 (a)In generalThe President shall seek to take the actions described in subsection (b) with respect to advancing the United States-India relationship.
 (b)Actions describedThe actions referred to in subsection (a) are the following: (1)Institutionalize an annual strategic and commercial dialogue with India to be held at the ministerial level.
 (2)Institutionalize an annual defense policy dialogue to coordinate with the Ministry of Defense for the Government of India on—
 (A)combined military planning for missions such as humanitarian assistance and disaster relief, maritime domain awareness, and other missions deemed to be in the national security interests of both countries;
 (B)defense procurement planning to include humanitarian assistance and disaster relief, border maintenance and control, and maritime domain awareness; and
 (C)promoting better alignment among India’s export control and procurement regimes with those of the United States and the multilateral control regimes.
 (3)Expand cooperation with the Government of India in the defense, intelligence, civilian sectors, including with respect to high-technology goods, space exploration, climate change, agriculture, innovation, entrepreneurship, human rights, women’s empowerment, sport, medicine, infrastructure, high-energy physics, environmental and earth sciences, and renewable energy. For high-technology goods, such cooperation may include export control-related trade in homeland, cyber, and counterterror security technologies, high technology manufacturing equipment, including machine tools, defense trade, and fostering collaboration in biotechnology, pharmaceuticals, medical devices, and health-related information technology.
 (4)Encourage further development of advanced technology programs between the United States and India consistent with United States policy.
 (5)Cooperate with the Government of India to develop mutually agreeable mechanisms to verify the security of defense articles and defense services and related technology, such as appropriate cyber security and end use monitoring arrangements consistent with United States export control laws and policy.
 (6)Strengthen the effectiveness of the Defense Technology and Trade Initiative and the durability of the Department of Defense’s India Rapid Reaction Cell.
 (7)Approve and facilitate the transfer of advanced technology in the context of, and in order to satisfy, combined military planning with the Indian military for missions such as humanitarian assistance and disaster relief, border management and security, and maritime domain awareness, consistent with United States conventional arms transfer policy and national security interests.
 (8)Promote policies that will encourage the efficient review and authorization of defense sales and exports to India.
 (9)Encourage greater government-to-government and commercial military transactions between the United States and India.
 (10)Promote additional foreign policy consultations between the United States and the Government of India, with a special emphasis on matters relating the Indian Ocean and Asia Pacific region and other areas.
 (11)Enhance scientific cooperation between India and the United States. (c)Additional authoritiesIn carrying out the actions described in subsection (b), the President is authorized, subject to existing requirements of law and any applicable agreements or understandings between the United States and India, to share and exchange with India research, technology, intelligence, information, equipment, and personnel, including through sales, leases, or exchanges in kind, that the President determines will advance the national security interests of the United States.
 (d)Cooperative research pilot programsThe Secretary of Defense, acting through the Director of the Advanced Research Projects Agency is authorized to enter into cooperative research pilot programs with India to enhance India’s capabilities in the following:
 (1)Border, maritime, and aviation security. (2)Explosives detection.
 (3)Humanitarian and disaster management. (4)Counterterrorism.
					102.Enhanced defense cooperation between the United States and India
 (a)In generalThe President may, for the period described in subsection (c), include India as a country listed in the provisions of law described in subsection (b) for the purposes of applying and administering such provisions of law, if the President notifies the appropriate congressional committees in writing at least 30 days before so including India as such country for such purposes.
 (b)Provisions of lawThe provisions of law described in this subsection are— (1)subsections (b)(2), (d)(2)(B), (d)(3)(A)(i), and (d)(5) of section 3 of the Arms Export Control Act (22 U.S.C. 2753);
 (2)subsections (e)(2)(A), (h)(1)(A), and (h)(2) of section 21 of such Act (22 U.S.C. 2761); (3)subsections (b)(1), (b)(2), (b)(6), (c), and (d)(2)(A) of section 36 of such Act (22 U.S.C. 2776);
 (4)section 62(c)(1) of such Act (22 U.S.C. 2796a(c)(1)); and (5)section 63(a)(2) of such Act (22 U.S.C. 2796b(a)(2)).
 (c)Period of applicationIndia may be included in the list of countries described in subsection (b) for a period of not more than 5 years. Such period may be renewed for one or more subsequent periods of not more than 5 years if the President determines, with respect to each such renewal, that it is in the national interest of the United States to renew such period and notifies the appropriate congressional committees of such determination before the period to be renewed expires.
				103.Eligibility of India for the strategic trade authorization exception to certain export control
			 licensing requirements
 (a)In generalThe President shall include India on the list of countries eligible for the strategic trade authorization exception under section 740.20(c)(1) of title 15, Code of Federal Regulations, to the requirement for a license for the export, re-export, or in-country transfer of an item subject to controls under the Export Administration Regulations if the President submits to the appropriate congressional committees a certification described in subsection (b).
 (b)Certification describedA certification described in this subsection is a certification by the President that the Government of India meets the requirements necessary to become a party to the Missile Technology Control Regime, the Australia Group, the Nuclear Suppliers Group, and the Wassenaar Arrangement.
				104.Assistance to promote and support the economic, environmental, and other sectors of India
 (a)In generalThe President is authorized to provide assistance to India to support the activities described in subsection (b).
 (b)Activities supportedThe activities described in this subsection are activities to— (1)promote economic growth, including through regional economic integration, innovation and entrepreneurship, including through support for technology hubs and the Government of India’s digital and skill India initiatives, and technical and vocational education;
 (2)support greater access to clean water and sanitation, including through support for the Government of India’s Swachh Bharat campaigns, and improved access to public health services, including support for cooperative cancer research, prevention, control, and management and strengthened engagement between the Centers for Disease Control and Prevention and India’s National Centre for Disease Control;
 (3)promote infrastructure development, including through the establishment of an Infrastructure Collaboration Platform that would enhance participation of United States businesses in infrastructure projects in India, including in the establishment of smart cities;
 (4)promote efficient urban energy infrastructure, the scaling of renewable energy integration into India’s power grid, and support for the Government of India’s efforts to upgrade its alternative energy institutes and to develop new energy innovation centers;
 (5)support India’s efforts to transition to a low-carbon and climate-resilient energy economy, including financing to facilitate expanded cooperation and enhance United States private sector investment in Indian clean energy and other infrastructure projects;
 (6)further international military education and training opportunities for Indian military personnel consistent with United States policy;
 (7)scale innovation in technologies for the benefit of the peoples of the United States and India and to harness innovation to solve global development challenges;
 (8)further educational exchange with a focus on vocational education, increase the number of United States students who study in India, and promote the Global Initiative of Academic Networks to further academic exchanges with India, including technical support to the Indian Institutes of Technology (IITs) and other educational institutions, to strengthen research and entrepreneurship capabilities;
 (9)expand joint development initiatives in third countries in a range of sectors, including agricultural productivity, election monitoring, clean energy, health, women’s empowerment, and disaster preparedness;
 (10)support the Government of India’s efforts to improve access to formal banking for India’s poor, including through India’s Jan Dhan initiative; and
 (11)support collaboration in hydrology and water studies and monsoon modeling. IISense of Congress and other provisions 201.Membership of India in Asia-Pacific Economic Cooperation (a)Sense of CongressIt is the sense of Congress that India’s entry into the Asia-Pacific Economic Cooperation (APEC) regional economic forum would advance the United States goal of increasing economic integration across Asia, further a constructive economic dialogue with India, and serve as a catalyst for India to abide by international trade norms and continue its process of economic liberalization.
 (b)Secretary of State actionsThe Secretary of State shall seek to— (1)work with the Government of India in order to ensure that India meets the necessary criteria for entry into APEC and develop a strategy to obtain membership status for India in APEC, including participation in related meetings, working groups, activities, and mechanisms; and
 (2)actively engage with and urge APEC member states to support such membership status for India. 202.Sense of Congress on high-standard bilateral investment treatyIt is the sense of Congress that—
 (1)strengthening the trade relationship between the United States and India will have a meaningful impact upon the people of the United States and India; and
 (2)in order to further strengthen and deepen the trade relationship, the United States and the Government of India should commence as soon as possible negotiations to finalize a high-standard bilateral investment treaty.
 203.Sense of Congress on Civilian Nuclear Cooperation InitiativeIt is the sense of Congress that— (1)the Government of India should fully implement the Civilian Nuclear Cooperation Initiative (CNCI); and
 (2)full implementation of the CNCI will lead to new economic opportunities in both India and the United States and expand India’s ability to provide clean energy to its growing population.
				204.Report on totalization agreement with India
 (a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Commissioner of the Social Security Administration, shall submit to the appropriate congressional committees a report that—
 (1)specifies the statutory and regulatory requirements for entry into an agreement with India for the purpose of coordinating coverage under each country’s social security program (commonly referred to as a totalization agreement); and
 (2)evaluates the extent to which the social security program of India meets or does not meet these and other applicable requirements for such an agreement.
 (b)FormThe report required by subsection (a) shall be submitted in unclassified form, but may contain a classified annex if necessary.
				
